Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 1 of 7 PageID 475




            EXHIBIT 17
  Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 2 of 7 PageID 476




 The Wall Street Journal
                                                                              OPEN
 Join Now: 50% O 1 Year


                                        NEIGHBORHOODS




                           Ash-Blond Ambition
                                   by RIVKA GEWIRTZ LITTLE
                                      N OV EM B E R 19, 20 0 2




Zealot. Crusader. Probably not labels that former chief of the Manhattan District
Attorney’s Sex Crimes Unit Linda Fairstein would use to describe herself. Her preferred
image is more likely the jacket-copy version of her career used to tout her bestselling
mystery paperbacks (usually accompanied by an ultra-blond, airbrushed photo), which
describes Fairstein as the “famed” prosecutor best known for her involvement in trying
the “Preppie Murder” and Central Park jogger cases. But that might not sell books these
days.


Following a confession to the Central Park attack by imprisoned serial rapist Matias
Reyes, whose DNA links him to the brutal crime, the jogger case seems to be cracking
open to reveal prosecutorial failures. Worse, this appears to be the third ﬂub of a major
case from the glory days of a prosecutor who was once a Clinton administration
candidate for United States Attorney General and who is still considered by some a
contender to replace current district attorney Robert Morgenthau should he retire.
   Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 3 of 7 PageID 477

  e ﬁrst case to come apart was that of the former gastroenterologist Patrick Griﬃn,
who was convicted in 1996 of oral sodomy on a sedated patient during a colonoscopy
and sentenced to up to 10 years in prison. His conviction was overturned in 1998 and he
was acquitted in retrial in 2000 after judges ruled that crucial evidence was withheld.
After a retrial, he was acquitted, but not before losing his medical license, which he has
yet to regain.


  en came Oliver Jovanovic, the Columbia University microbiology Ph.D. candidate,
dubbed the “cybersex” attacker, who was convicted and sentenced to 15 years to life in
prison for kidnapping and sexually torturing a Barnard undergraduate. After he served
nearly two years of his prison term, an appeals court overturned his conviction in 1999,
again saying that crucial evidence was withheld during the trial that could have shown
Jovanovic and his accuser had a consensual sadomasochistic relationship, or that she
simply fabricated the story. Morgenthau dismissed the case before a pending retrial in
2001.


As for the ﬁve men who were convicted in the Central Park case as teens and literally
grew up in jail, Morgenthau says he may vacate the charges because evidence of a
previous rape by Reyes two days before the jogger attack should have been presented in
court. But the accused are holding out for the results of a reinvestigation now being
conducted by his oﬃce, in hopes that a declaration of innocence will wipe their names
from all public records.


  e men in all of these cases, who were convicted despite the existence of exculpatory
evidence, still see Fairstein and her minions as either zealots or headline seekers,
pursuing verdicts that would appease the outraged public. Jovanovic thinks Fairstein
was also making literary hay from her cases.


“Each time one of these cases occurred, her books probably went ﬂying oﬀ the shelves,”
says Jovanovic. “She used what happened in that unit to make money, and that is
wrong.” After all, her Alexandra Cooper mystery series is about a hard-nosed woman
    Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 4 of 7 PageID 478

prosecutor. While reviews never accuse her of great writing, and some complain of the
“heavy-handed” use of shoptalk, she earned, according to       e New York Times, $2.5
million in sales by 1999. In the period between the 1989 jogger case and the 1998
cybersex trial, Fairstein produced two books, both of which were bestsellers.


Fouling cases, though, is still not part of her reputation. Even some former colleagues
who admit a personal distaste for her tendency to ﬂaunt her wealth say she is a skilled
prosecutor with an eye for the truth. She has earned her stripes, having been one of
seven women to join a staﬀ of 175 prosecutors in 1972 after being told by former D.A.
Frank Hogan that the job was too “tawdry” for females. For nearly 30 years as an
assistant district attorney Fairstein taught rough-and-tumble cops and prosecutors to
treat sex crime victims with respect, and she advocated for rape shield laws prohibiting
grilling women about their sex lives in court. Oddly enough, before the Jovanovic and
Griﬃn cases, Fairstein even took on the very politically incorrect position of criticizing
false accusers—which she describes in depth in her nonﬁction opus, Sexual Violence.


“   e question one might ask,” says one attorney who asked not to be named, “is how she
turned megalomaniac” after her younger years when she had “an unyielding zest for
prosecution.” According to several people close to the case, it was Fairstein’s ego and her
quest for fame that drove her to elbow Assistant District Attorney Nancy Ryan out of the
Central Park case. Ryan had originally been assigned the case because the jogger was
expected to die, but Fairstein pushed the sex crime angle of the case and her division got
it. Ryan is also considered a likely candidate for the D.A.’s seat. “Prosecutors ﬁght for the
big cases, that’s what they do,” says another lawyer, shrugging oﬀ the competition
between the two women. Other critics have said Fairstein was overly zealous about the
Central Park case to save face after personally prosecuting the preppie murder case,
which ended in a deadlocked jury followed by a plea-bargained manslaughter charge.


While Fairstein appears to have been seeking power, she has plenty already. In the D.A.’s
oﬃce, she moved into an important role quickly, and continued to build on that over the
years. She summers on Martha’s Vineyard, where she has hobnobbed with the Clintons.
    Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 5 of 7 PageID 479

She is married to the extremely wealthy and inﬂuential Justin N. Feldman, a major
player in the Democratic Party who sits on the character and ﬁtness committee of the
New York Supreme Court Appellate Division. Even one of the two attorneys appointed
recently by the police department to independently review the Central Park case is a
junior partner at Kronish Lieb Weiner & Hellman, where Feldman is a senior partner.


But those who accuse Fairstein of zealotry describe a passion that can go beyond
maneuvering for power.


“She came bounding at me in the police station like some Joan of Arc crusader type,”
recalls Sharonne Salaam of the ﬁrst time she encountered Fairstein, at midnight in the
police precinct where her son was being held for the Central Park jogger attack. “I had
never seen anything like it.”


Fairstein believed she had her perps and, says Salaam, was willing to do anything
necessary to prove it. Fairstein gruﬄy dismissed Yusef Salaam’s aunt and threatened his
mentor, Brooklyn federal prosecutor David Nocenti, in refusing to let them see the teen
while he was being interrogated. According to both Sharonne Salaam and Timothy
Sullivan’s book on the case, Unequal Verdicts, Fairstein then called her husband to
demand the home number of Nocenti’s then boss, Brooklyn U.S. Attorney Andrew
Maloney, so she could get the young attorney ﬁred. According to court records,
Fairstein even tried to block Sharonne Salaam from interrupting the interrogation,
despite Sharonne’s claims that Yusef was 15 and too young to be questioned without an
adult. “   ey really wanted us to leave so they could complete their process,” says Salaam.
“At one point, I was hyperventilating and I asked for water and Fairstein said there was
just no water in the building. It was very strange.”


Fairstein’s behavior seemed so outrageous that in the 1993 appeals decision on Salaam’s
case then appellate court judge Vito Titone speciﬁcally named her in his dissenting
opinion and blasted the entire interrogation process. He recently told Newsday, “I was
concerned about a criminal justice system that would tolerate the conduct of the
   Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 6 of 7 PageID 480

prosecutor, Linda Fairstein, who deliberately engineered the 15-year-old’s confession. . .
. Fairstein wanted to make a name. She didn’t care. She wasn’t a human.”


Jovanovic had his own strange journey with Sex Crimes Unit prosecutors. He was kicked
into a bizarre reality when Fairstein appeared at his arraignment, calling for bail to be
set at $500,000, likening him to Ted Bundy and invoking images of serial killer and
cannibal Jeﬀrey Dahmer, saying Jovanovic had material about the murderer in his home.
  at evidence was never produced. Even stranger, Fairstein allegedly threatened to
arrest Jovanovic’s mother if she appeared at the arraignment, accusing her of destroying
evidence. “I was half in shock during all of this,” says Jovanovic, who believes Fairstein
threatened his mother so that it would seem Jovanovic had no supporters at his
arraignment.


  e prosecutors’ quest for convictions never wavered, even when there was no clear
forensic evidence to prove any of these crimes. In the Central Park case, prosecutors
never could link any of the ﬁve accused to DNA samples found at the scene.           ere was
no physical evidence linking Jovanovic to his crime, and, in fact, while his accuser
claimed she had been brutally attacked and left bleeding, there were only a few fading
bruises later found. “If she [Fairstein] couldn’t tell this was a false report, well, I am just
shocked,” says former New York City sex crimes detective John Baeza, who worked in
defense of Jovanovic after leaving the force. Baeza said he had previously known
Fairstein to be a “powerful woman” with “great judgment.”


Griﬃn, the former head of internal medicine at St. Luke’s-Roosevelt Hospital, who is
now a researcher for a New Jersey pharmaceutical ﬁrm, wouldn’t comment for this
story, except to agree his ordeal was horrendous. But news accounts conﬁrm that
prosecutors were determined to prove his case despite an unusually large number of
patients, physicians, and friends coming forth in his defense.       ey overlooked that the
accuser had been angry with Griﬃn for refusing to testi        for her in a civil landlord-
tenant case. Prosecutors did, however, choose to take into evidence a tape secretly
recorded by Griﬃn’s accuser, who attempted to snag a confession. Prosecutors also
   Case 2:20-cv-00180-JLB-MRM Document 29-17 Filed 05/18/20 Page 7 of 7 PageID 481

advertised an 800 number on the radio and in the New York Post for information about
Griﬃn.


Fairstein would not return calls to the Voice and has commented little since Reyes
confessed except to say there was not a rush to judgment in the Central Park case. Calls
to a number of former prosecutors were not returned, and the D.A.’s oﬃce
refusedcomment.


  ough Fairstein retired from the D.A.’s oﬃce last spring, many attorneys agree that she
still has devotees both in that oﬃce and among detectives. And according to some close
to the case, the rivalry between her and Ryan, who is said to believe the Central Park
Five were not linked to the crime, still exists.


But there is the possibility that Fairstein’s power is beginning to diminish. She recently
pressured producers at ABC’s Prime me not to run a story featuring interviews with a
few of the Central Park Five. ABC not only ran that show, but aired a clip of it on Good
Morning America, which is co-anchored by Diane Sawyer, a longtime Fairstein friend who
wrote praise for her ﬁrst book. Of course, her staying power remains to be seen in
February, when the D.A.’s oﬃce is scheduled to release its ﬁnal decision on the Central
Park case.




Related Stories:


“ When Justice Is a Game: A Journey       rough    e Tangled Case Of    e Central Park
Jogger” by Sydney H. Schanberg



“ Marked as the Enemy: Central Park Five Members Speak” by Dasun Allah
